                Case 18-12491-CSS              Doc 2345         Filed 04/22/21        Page 1 of 4




              IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE
--------------------------------- x
                                        :
In re:                                  : Chapter 11
                                        :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 : Case No. 18-12491 (CSS)
                                        :
                Debtors.                : (Jointly Administered)
                                        :
--------------------------------- x

                                         AFFIDAVIT OF SERVICE

       I, Matthew Gonzalez, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On April 19, 2021, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served by the method set forth on the Fee Application Service
List attached hereto as Exhibit A:

        Seventh Combined Monthly and Final Application of M. J. Renick & Associates LLC, as
         Fee Examiner, for Compensation and Reimbursement of Expenses for the Monthly Period
         from August 1, 2020 to March 20, 2021 and for the Final Period December 10, 2018
         through April 8, 2021 [Docket No. 2343]




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at
The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral
Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center
at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing
address for the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, 50 California
Street, Suite 1900, San Francisco, CA 94111.
            Case 18-12491-CSS        Doc 2345    Filed 04/22/21    Page 2 of 4




Dated: April 21, 2021
                                                                       /s/ Matthew Gonzalez
                                                                       Matthew Gonzalez
State of New York
County of New York

Subscribed and sworn (or affirmed) to me on April 21, 2021, by Matthew Gonzalez, proved to me
on the bases of satisfactory evidence to be the person who executed this affidavit.

/s/ HERBERT BAER
Notary Public, State of New York
No. 01BA6205563
Qualified in Westchester County
Commission Expires May 11, 2021




                                             2                                     SRF 52953
Case 18-12491-CSS   Doc 2345   Filed 04/22/21   Page 3 of 4




                       Exhibit A
                                                                                                 Case 18-12491-CSS          Doc 2345       Filed 04/22/21   Page 4 of 4



                                                                                                                                 Exhibit A
                                                                                                                         Fee Application Service List
                                                                                                                          Served as set forth below



                 NAME                                            ADDRESS 1                            ADDRESS 2                      ADDRESS 3          ADDRESS 4         CITY    STATE POSTAL CODE                EMAIL                   METHOD OF SERVICE
Blank Rome LLP                              Attn: Kenneth J. Ottaviano                                                                                                                                kottaviano@blankrome.com            Email
                                                                                                                                                                                                      stuart.brown@dlapiper.com;
DLA Piper LLP (US)                          Attn: Stuart M. Brown, Kaitlin MacKenzie Edelman   1201 North Market Street Suite 2100                                   Wilmington   DE   19801          kaitlin.edelman@dlapiper.com        First Class Mail and Email
Katten Muchin Rosenman                      Attn: Geoffrey King, Partner                                                                                                                              geoffrey.king@kattenlaw.com         Email
M.J. Renick & Associates LLC                Attn: M. Jacob Renick                              51 Seacord Road                                                       New Rochelle NY   10804          jrenick@mjrenick.com                First Class Mail and Email
Pachulski Stang Ziehl & Jones LLP           Attn: Colin R. Robinson                            919 North Market Street   17th Floor                                  Wilmington   DE   19801          crobinson@pszjlaw.com               First Class Mail and Email
                                                                                                                                                                                                      andrew.hinkelman@fticonsulting.co
Promise Healthcare Group, LLC               Attn: Andrew Hinkelman                             999 Yamato Road           3rd Floor                                   Boca Raton   FL   33431          m                                   First Class Mail and Email
                                                                                                                                                                                                      asherman@sillscummis.com;
Sills Cummis & Gross P.C.                   Attn: Andrew H. Sherman; Boris I. Mankovetskiy     One Riverfront Plaza                                                  Newark       NJ   07102          bmankovetskiy@sillscummis.com       First Class Mail and Email
The Office of the United States Trustee     Attn: Benjamin Hackman                             District of Delaware      844 N. King Street, Suite 2207 Lockbox 35   Wilmington   DE   19801          benjamin.a.hackman@usdoj.gov        First Class Mail and Email
                                                                                                                                                                                                      john.tishler@wallerlaw.com;
Waller Lansden Dortch & Davis, LLP          Attn: John Tishler , Katie Stenberg                511 Union Street          Suite 2700                                  Nashville    TN   37219          katie.stenberg@wallerlaw.com        First Class Mail and Email




            In re: Promise Healthcare Group LLC, et al.
            Case No. 18-12491 (CSS)                                                                                              Page 1 of 1
